DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one camera" in the final paragraph, line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to instead read “at least one camera” and will be read as such for examination purposes. 
Claim 9 recites the limitation "the at least one optical sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, 7, 9-14 are rejected for their dependency on claim 1.  
	


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poettinger (DE 102005005557 A1) in view of Bohne (DE 102014108947 B4).

Regarding claim 1, Poettinger discloses an agricultural implement, comprising: 
a frame (see Fig. 2); 
at least one rake (11) moveably coupled to the frame and comprising a plurality of tine arms, a plurality of tines connected to the plurality of tine arms, and a rotor drive configured for rotating the plurality of tine arms; and 
an adjustment system configured for adjusting a rake height of the at least one rake, the adjustment system comprising: 
at least one actuator connected to the frame and configured for adjusting the rake height (a working depth can be adjusted, paragraph 7 line 96); 
an electronic control unit (a control device, paragraph 1 line 16) operably connected to the at least one actuator; 
at least one dust sensor (camera 6) supported by the frame and operably connected to the electronic control unit, the at least one dust sensor monitoring a dust level (camera 6 monitors the spread of the crop [paragraph 11 lines 138-140], which is interpreted as a displacement of the crop, corresponding to the configuration of the dust sensor set forth by applicant in paragraph 25 of the specification: The camera 38 may monitor a displacement of crop material and/or a displacement of dust, or lack thereof, by capturing image data of each rake 20) and communicating dust level data to the electronic control unit which correspondingly adjusts the rake height based upon the dust level data.

Poettinger does not disclose wherein at least one camera is mounted centrally above and over the at least one rake and monitors at least a portion of an upper zone of the at least one rake so that the at least one camera provides dust level data in the form of image data of the upper zone and communicates the image data to the electronic control unit which processes the image data and determines a volume of at least one of the crop material and dust.
In the same field of endeavor, Bohne discloses a camera (2) mounted centrally above the rake (see Fig. 1-2) to monitor an upper zone of the rake (cloud 8) so that the at least one camera provides dust level data in the form of image data of the upper zone and communicates the image data to an electronic control unit (evaluation device 14) which processes the image data and determines a volume of at least one of the crop material and dust to determine the amount of crop that is lost (paragraph 12).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Poettinger with a camera, as disclosed by Bohne, as a way of monitoring the amount of crop that is lost. 

Regarding claim 2, Poettinger, of the resulting combination, discloses the agricultural implement of claim 1, wherein the at least one dust sensor is configured for indirectly monitoring the rake height by monitoring the dust level such that the electronic control unit one of raises and lowers the at least one rake upon determining that the dust level is one of above and below a predetermined threshold value (paragraph 7, the working depth/height is automatically set by the controller based upon the view of the camera).

Regarding claim 3, Poettinger, of the resulting combination, discloses the agricultural implement of claim 2, wherein the adjustment system further includes an elongated mount that mounts the at least one dust sensor vertically above the plurality of tine arms of the at least one rake (see Fig. 2, camera 6 is mounted in a plane that is spaced vertically above rake 11).

Regarding claim 4, Poettinger, of the resulting combination, discloses the agricultural implement of claim 1, wherein the electronic control unit automatically sets and maintains a desired rake height by at least one of raising the at least one rake, lowering the at least one rake, and maintaining the desired rake height upon determining that the dust level is one of above, below, and at a predetermined threshold value (paragraph 7, the working depth/height is automatically set by the controller).

Regarding claim 5, Poettinger, of the resulting combination, discloses the agricultural implement of claim 3, wherein the at least one dust sensor is in the form of at least one camera that is configured for monitoring at least one of a displacement of crop material and a displacement of dust (camera 6 monitors the spread/displacement of the crop, paragraph 11).

Regarding claim 7, Poettinger, of the resulting combination, discloses the agricultural implement of claim 2, wherein the at least one dust sensor is in the form of at least one optical sensor (camera 6) that is configured for providing a dust level signal to the electronic control unit such that the electronic control unit adjusts the at least one actuator based upon the dust level signal.

Regarding claim 9, the resultant combination discloses the agricultural implement of claim 1 wherein at least one optical sensor is in the form of a first optical sensor (Poettinger: camera 6) and a second optical sensor (Bohne: camera 2) in communication with the first optical sensor, and the first optical sensor is mounted adjacent to a central portion of the frame and the second optical sensor is mounted adjacent to an end of a respective tine arm of the plurality of tine arms of the at least one rake.

Claims 10-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poettinger in view of Bohne (DE 102014108947 B4), and further in view of Speer (EP 2850934 A2)

Regarding claim 10, the resultant combination discloses the agricultural implement of claim 1.
The combination does not disclose wherein the adjustment system further includes at least one sensor, besides the dust sensor, supported by the frame and operably coupled to the electronic control unit.
In a similar rake, Speer discloses a sensor (vibration sensor 15) coupled to the rake to automatically adjust the height of the rake based upon a sensed vibration of the rake (paragraph 31).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Poettinger with a vibration sensor configured to automatically adjust the height of the rake, as disclosed by Speer, as a way of more precisely controlling the height of the rake. 
Regarding claim 11, Speer, of the resultant combination, discloses the agricultural implement of claim 10, wherein the at least one sensor is in the form of at least one vibration sensor (15).

Regarding claim 12, Speer, of the resultant combination, discloses the agricultural implement of claim 11, wherein the at least one vibration sensor is connected to one of the rotor drive, a tine arm of the plurality of tine arms, and a tine of the plurality of tines (paragraph 31, 15 is attached to a tine arm).

Regarding claim 13, the resultant combination discloses the agricultural implement of claim 11. 
The combination does not disclose wherein least one vibration sensor is connected to a swath board such that the at least one vibration sensor monitors a vibration of the swath board.
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Poettinger with a vibration sensor, as disclosed by Speer, on its swathboard as matter routine experimentation (MPEP.2144.05.II.A).

Regarding claim 14, Speer, of the resultant combination, discloses the agricultural implement of claim 10, wherein the at least one sensor is one of a humidity sensor (13), a vehicle speed sensor, a rotational speed sensor for the rake, a GPS module, and a crop material density sensor.

Regarding claim 19, the resultant combination discloses the adjustment system of claim 15.
The combination does not disclose at least one vibration sensor supported by the frame and operably coupled to the electronic control unit.
In a similar rake, Speer discloses a sensor (vibration sensor 15) coupled to the rake to automatically adjust the height of the rake based upon a sensed vibration of the rake (paragraph 31).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Poettinger with a vibration sensor configured to automatically adjust the height of the rake, as disclosed by Speer, as a way of more precisely controlling the height of the rake. 

Regarding claim 15, Poettinger discloses an adjustment system configured for adjusting a rake height for a rake of an agricultural implement, the adjustment system comprising: 
at least one actuator configured for adjusting the rake height (a working depth can be adjusted, paragraph 7 line 96); 
an electronic control unit (a control device, paragraph 1 line 16) operably connected to the at least one actuator; 
at least one sensor (camera 6) operably connected to the electronic control unit, the at least one sensor monitoring a sensed variable and communicating sensed variable data to the electronic control unit which correspondingly adjusts the rake height based upon the sensed variable data. 
Poettinger does not disclose at least one dust sensor mounted centrally above and over the at least one rake and monitoring at least a portion of an upper zone of the at least one rake so that the at least one dust sensor provides dust level data in the form of image data of the upper zone and communicates the image data to the electronic control unit which processes the image data and determines a volume of at least one of the crop material and dust.
In the same field of endeavor, Bohne discloses a dust sensor (camera 2) mounted centrally above and over the at least one rake and monitoring at least a portion of an upper zone (cloud 8) of the at least one rake so that the at least one dust sensor provides dust level data in the form of image data of the upper zone and communicates the image data to an electronic control unit (14) which processes the image data and determines a volume of at least one of the crop material and dust (paragraph 12).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Poettinger with a dust sensor monitoring the upper zone of the rake, as disclosed by Bohne, to provide the electronic control unit with dust level data so that the height of the rake is more precisely controlled. 

Regarding claim 16, the resultant combination discloses the adjustment system of claim 15, wherein the at least one dust sensor is configured for indirectly monitoring the rake height, as established in claim 15 above, by monitoring the dust level such that the electronic control unit is configured for one of raising and lowering the rake upon determining that the dust level is one of above and below a predetermined threshold value (Poettinger: paragraph 7, the working depth/height is automatically set by the controller based upon the view of the camera).

Regarding claim 17, the resultant combination discloses the adjustment system of claim 15, wherein the at least one dust sensor is in the form of at least one camera (Bohne: 2) that is configured for monitoring at least one of a displacement of crop material and a displacement of dust.

Regarding claim 18, the resultant combination discloses the adjustment system of claim 15, wherein the at least one dust sensor is in the form of at least one optical sensor (Bohne: 2) that is configured for providing a dust level signal to the electronic control unit such that the electronic control unit adjusts the at least one actuator based upon the dust level signal.

Regarding claim 20, Poettinger discloses a method for operating an agricultural implement comprising a frame, at least one rake (11) moveably coupled to the frame and comprising a plurality of tine arms, a plurality of tines connected to the plurality of tine arms, and a rotor drive configured for rotating the plurality of tine arms, the method comprising the steps of: 
providing an adjustment system configured for adjusting a rake height of the at least one rake, the adjustment system comprising at least one actuator configured for connecting to the frame and adjusting the rake height (a working depth can be adjusted, paragraph 7 line 96), an electronic control unit (a control device, paragraph 1 line 16) operably connected to the at least one actuator, and at least one sensor (6) configured for being supported by the frame and the at least one sensor is operably connected to the electronic control unit; 
indirectly monitoring, by the at least one sensor, the rake height; and 
adjusting the rake height, by the electronic control unit, based upon sensor data and upon determining that the sensor data is one of above and below a predetermined threshold value (paragraph 7, the working depth/height is automatically set by the controller based upon the view of the camera).

Poettinger does not disclose at least one dust sensor mounted centrally above and over the at least one rake and monitoring at least a portion of an upper zone of the at least one rake so that the at least one dust sensor provides dust level data in the form of image data of the upper zone and communicates the image data to the electronic control unit which processes the image data and determines a volume of at least one of the crop material and dust.
In the same field of endeavor, Bohne discloses a dust sensor (camera 2) mounted centrally above and over the at least one rake and monitoring at least a portion of an upper zone (cloud 8) of the at least one rake so that the at least one dust sensor provides dust level data in the form of image data of the upper zone and communicates the image data to an electronic control unit (14) which processes the image data and determines a volume of at least one of the crop material and dust (paragraph 12).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Poettinger with a dust sensor monitoring the upper zone of the rake, as disclosed by Bohne, to provide the electronic control unit with dust level data so that the height of the rake is more precisely controlled. 



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 7, 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant argues that Poettinger does not position a camera to determine dust generated by the impact of tines on the ground. Applicant also argues Bohne shows a camera pointed downstream of the output of the tines. Regarding the rejection of claim 1, the claim requires a dust sensor (defined by the specification to sense either crop or dust displacement) and a camera. However, the antecedent basis issues (as outlined in the 112(b) rejection above) result in a claim that does not require the dust sensor to be a camera monitoring an upper zone of the rake. The claim reads as a rake having a dust sensor, and a separate camera monitoring an upper zone of the rake. Regarding the rejection of claims 15 and 20, the claims are rejected under a new combination of Poettinger and Bohne. While the nonfinal rejection replaced the dust sensor/camera disclosed by Poettinger with the camera disclosed by Bohne, the above rejection results in a rake having two cameras, the height of the rake adjustable by both cameras.  








Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671